IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-16-00363-CV

CECIL B. YATES,
                                                              Appellant
v.

J. MCMILLAN ENTERPRISES, LLC,
                                                              Appellee


                             From the 87th District Court
                                 Leon County, Texas
                             Trial Court No. NOT-13-285


                                         ORDER

       By letter dated February 2, 2017, the Court was informed by the mediator that a

settlement of all issues was reached in this proceeding. As of this date, we have not

received any disposition documents or requests by the parties.

       Appellant must provide a status report to the Court within 14 days of the date of

this order. Failure to provide a report as ordered will result in the dismissal of this appeal

without further notification. TEX. R. APP. P. 42.3(b), (c).


                                           PER CURIAM
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Order issued and filed March 22, 2017




Cecil B. Yates v. J. McMillan Enterprises, LLC   Page 2